FILED
                             NOT FOR PUBLICATION                           MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN PABLO DOMINGUEZ-MANZO,                      No. 12-71267

               Petitioner,                       Agency No. A092-313-581

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Juan Pablo Dominguez-Manzo, a native and citizen of Mexico, petitions pro

se for review of an order of the Board of Immigration Appeals (“BIA”) dismissing

his appeal from an immigration judge’s decision denying his applications for

asylum, withholding of removal, and deferral of removal under the Convention


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law and review for substantial evidence factual

determinations. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      The BIA correctly determined that Dominguez-Manzo is removable under

8 U.S.C. § 1227(a)(2)(A)(iii) because his conviction under California Penal Code

§ 422, which resulted in a prison sentence of two years and four months,

categorically constitutes an aggravated-felony crime of violence. See 8 U.S.C.

§ 1101(a)(43)(F) (“The term ‘aggravated felony’ means . . . a crime of violence . . .

for which the term of imprisonment [is] at least one year”); Rosales-Rosales v.

Ashcroft, 347 F.3d 714, 717 (9th Cir. 2003) (“[California Penal Code] § 422 meets

the definition of a ‘crime of violence’ . . . .”). Contrary to Dominguez-Manzo’s

contention, the removability statute requires a prison sentence of only one year in

order for a crime to constitute an aggravated felony. See 8 U.S.C.

§ 1101(a)(43)(F).

      The BIA correctly concluded that Dominguez-Manzo’s aggravated-felony

conviction constitutes a per se particularly serious crime that renders him

statutorily ineligible for asylum. See 8 U.S.C. § 1158(b)(2)(A)(ii) (rendering

ineligible for asylum any alien who has been convicted of a particularly serious


                                           2                                     12-71267
crime), (B)(i) (“[A]n aggravated felony [is] considered . . . a particularly serious

crime [for asylum purposes].”). Because this determination forecloses

Dominguez-Manzo’s claim to asylum, his contention that the BIA overlooked

evidence regarding persecution is unavailing. See Simeonov v. Ashcroft, 371 F.3d
532, 538 (9th Cir. 2004) (holding that the BIA need not reach the merits of an

application for relief after making a threshold determination that the petitioner is

statutorily ineligible).

       Substantial evidence supports the BIA’s denial of Dominguez-Manzo’s

request for deferral of removal under the CAT because he failed to establish that he

would more likely than not suffer torture upon his return to Mexico. Cf. 8 C.F.R.

§ 1208.16(c)(2). His evidence of generalized violence in Mexico lacks any

indication that anyone there presently seeks to harm him in particular, his similarly

situated family members have continued to live in his home region without

incident, and he and his family have safely returned several times to his home

region. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(“[G]eneralized evidence of violence and crime in Mexico is not particular to

Petitioners and is insufficient to meet th[e] [CAT] standard.”); Dhital v. Mukasey,

532 F.3d 1044, 1051 (9th Cir. 2008) (per curiam) (“[T]he petitioner must

demonstrate that he would be subject to a ‘particularized threat of torture.’”


                                           3                                     12-71267
(citation omitted)); Santos-Lemus, 542 F.3d at 747-48 (finding significant the fact

that the petitioner’s mother had “remained safely in his hometown”).

      We lack jurisdiction to review the BIA’s discretionary determination that

Dominguez-Manzo’s conviction is a particularly serious crime that renders him

statutorily ineligible for withholding of removal, because Dominguez-Manzo is

removable for an aggravated-felony conviction and seeks only a reweighing of the

BIA’s discretionary determination. See 8 U.S.C. § 1252(a)(2)(C); see also

Pechenkov v. Holder, 705 F.3d 444, 448-49 (9th Cir. 2012) (finding no jurisdiction

to review a discretionary particularly-serious-crime determination where the

petitioner was removable for an aggravated felony and did not raise a constitutional

claim or legal question).

      Dominguez-Manzo’s motion to proceed in forma pauperis is granted. See

28 U.S.C. § 1915(a)(1). The Clerk shall amend the docket to reflect this status.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          4                                    12-71267